Exhibit 10.1(g)
 
Execution Version
 
SIXTH AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”), dated as of May 4, 2012, is by and among (i) HECLA ALASKA
LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING COMPANY, a
Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware corporation
(collectively, the “Borrowers”), (ii) each of the other obligors identified as
“Other Obligors” on the signature pages hereto and (iii) each of the banks and
other financial institutions identified as “Lenders” on the signature pages
hereto (the “Lenders”).
 
W I T N E S SETH:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this Sixth Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers;
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Sixth
Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:
 
PART I
DEFINITIONS
 
SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Sixth Amendment, including
its preamble and recitals, have the following meanings:
 
“Administrative Agent” is defined in the recitals. “Borrowers” is defined in the
preamble.
 
“Credit Agreement” is defined in the recitals.
 
“Existing Credit Agreement” is defined in the recitals.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“Lenders” is defined in the preamble.
 
“Sixth Amendment” is defined in the preamble.
 
“Sixth Amendment Effective Date” is defined in Subpart 4.1.
 
SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Sixth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the Sixth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.
 
SUBPART 2.1 Amendments.
 
(a)Amendments to Section 7.2.1. Section 7.2.1 of the Existing Credit Agreement
is hereby amended as follows:
 
(x) by inserting the following immediately after the word “thereto” in clause
(a) of Section 7.2.1:
 
(which such reasonably incidental activities shall include the making of
Restricted Payments explicitly authorized by Section 7.2.6(i))
 
(b)Amendments to Section 7.2.5. Section 7.2.5 of the Existing Credit Agreement
is hereby amended as follows:
 
 
(x)
by deleting the word “and” at the end of Section 7.2.5(l), adding at the end of
Section 7.2.5(m) “ and”, and

 
 
(y)
by inserting the following after Section 7.2.5(m): (n)Investments permitted by
clause (i) of Section 7.2.6;

 
(c)Amendments to Section 7.2.6. Section 7.2.6 of the Existing Credit Agreement
is hereby amended as follows:
 
(x) by deleting the word “and” at the end of Section 7.2.6(g), replacing the “.”
at the end of Section 7.2.6(h) with “; and”; and
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(y) by inserting the following after Section 7.2.6(h):
 
“(i)the redemption, purchase or other acquisition on or before June 30, 2014, of
not more than twenty million (20,000,000) shares of Capital Securities of the
Parent; provided, in no case shall the aggregate cash expenditure for such
redemption, purchase or other acquisition of Capital Securities of the Parent
exceed one hundred and fifty million dollars ($150,000,000).”
 
PART III
AFFIRMATION AND CONSENT
 
SUBPART 3.1 Affirmation and Consent. Each of the Obligors confirms that it has
received a copy of this Sixth Amendment and restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the
other Loan Documents to which it is a party, effective as of the date hereof,
after giving effect to this Sixth Amendment.
 
SUBPART 3.2 Representations and Warranties. Each of the Obligors confirms that
the representations and warranties contained in Subpart 5.4 are and shall be
true and correct in all material respects on and as of the Sixth Amendment
Effective Date.
 
PART IV
CONDITIONS TO EFFECTIVENESS
 
SUBPART 4.1 Amendment Effective Date. This Sixth Amendment shall be and become
effective as of the date (the “Sixth Amendment Effective Date”) when the last of
all of the conditions set forth in this Part IV shall have been satisfied.
 
SUBPART 4.2 Execution of Counterparts of Sixth Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Sixth Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Obligors and each Lender.
 
PART V
MISCELLANEOUS
 
SUBPART 5.1 Cross-References. References in this Sixth Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this Sixth
Amendment.
 
SUBPART 5.2 Instrument Pursuant to Existing Credit Agreement. This Sixth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SUBPART 5.3 References in Other Loan Documents. At such time as this Sixth
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Sixth Amendment.
 
SUBPART 5.4 Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants that (a) it has the requisite power and authority to
execute, deliver and perform this Sixth Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Sixth Amendment, (c) the representations and warranties contained in
Article VI of the Credit Agreement and applicable to such Obligor are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date (except for those which expressly relate to an earlier date)
after giving effect to the amendments contained herein and (d) no Default or
Event of Default exists under the Credit Agreement on and as of the date hereof
after giving effect to the amendments contained herein.
 
SUBPART 5.5 Counterparts. This Sixth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Sixth Amendment by telecopy or other
electronic transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.
 
SUBPART 5.6 Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
 
SUBPART 5.7 Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBPART 5.8 Successors and Assigns. This Sixth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
* * * * *
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Sixth Amendment to
be duly executed and delivered as of the date first above written.
 

BORROWERS HECLA ALASKA LLC,
a Delaware limited liability company
         
 
By:
Hecla Limited,
its Managing Member
                    By:         Name:       Title:                    
HECLA GREENS CREEK MINING COMPANY, a Delaware corporation
                    By:         Name:       Title:                     HECLA
JUNEAU MINING COMPANY,
a Delaware corporation
                    By:         Name:       Title:  



 

OTHER OBLIGORS: HECLA MINING COMPANY,
a Delaware corporation
                    By:         Name:       Title:                     BURKE
TRADING INC.,
a Delaware corporation
                    By:         Name:       Title:        

 
 
S-1

--------------------------------------------------------------------------------

 
 

  HECLA ADMIRALTY COMPANY,
a Delaware corporation
                    By:         Name:       Title:                     HECLA
LIMITED,
a Delaware corporation
                    By:         Name:       Title:                     SILVER
HUNTER MINING COMPANY,
 a Delaware corporation
                    By:         Name:       Title:                    
RHL HOLDINGS, INC., a Delaware corporation
                    By:         Name:       Title:  

 
 
S-2

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
                    By:         Name:       Title:                     By:      
  Name:       Title:  

 
 
S-3

--------------------------------------------------------------------------------

 
 

 
ING CAPITAL LLC, as a Lender
                    By:         Name:       Title:  


 
 
S-4